Opinion on Petition por Behearing. Per Curiam. The city petitions for a rehearing and bases its application upon three propositions: First : It is supposed the court overlooked the parties’ stipulations: that Ogden avenue “was and is now a public street and highway used and occupied by the City of Chicago and the various inhabitants thereof for the purposes of public traffic and travel;” that the “viaduct, including the approaches thereto, was constructed by the City of Chicago for street cars,” and that defendant entered into a contract with the city relative to the viaduct. We overlooked none of all this". It is clear that when, under and in accordance with a legislative enactment, the city, through its own ordinance and the acceptance by the Park Commissioners, parted with the right to the possession and control of the part of a highway involved, the possession and control thereof, in contemplation of law, no longer continued in the city. Thereafter the city’s duty in respect thereto was not the same as in respect to other streets in the city. That surrendered highway might thereafter continue to be “used and occupied” by the city “and the various inhabitants thereof for the purposes of public traffic and travel.” Such use and occupation of a highway is not in the slightest degree inconsistent with possession and control thereof by another municipality, viz.: the Park Commissioners. Possession and control of a highway by a municipality does not mean the exclusion of the traffic and travel of other municipalities and the inhabitants thereof; on the contrary, the very fact that it is a highway implies the privileges of such traffic and travel. Occupation by one has never been considered inconsistent with possession in another. We ignored totally any question of title. For the purpose of passing upon the city’s right of recovery in assumpsit (assumpsit being possibly the only theory upon which there could be a recovery by the city of the money paid out by it), it was necessary for us to ascertain if any relative duty existed under the law in regard to making the repairs in question. In that connection we did determine that the possession and control of this public highway, under the law, was in the Park Commissioners, and not in the City of Chicago, at the time these repairs were made. The municipal duty of repair followed the possession and control. There being no duty upon the city to repair, there could be no duty upon the city and the defendant railway company relatively, and, consequently, the city cannot recover in assumpsit. We fail to see how it is material who constructed the viaduct and approaches or with whom the city contracted in connection with such construction. Second : It is urged that the adoption by Chicago of the Cities and Villages Act did not operate to repeal provisions of Chicago’s special charter inconsistent with that act. We do not wish to be understood as holding the contrary. But the invoked provisions of the special charter are completely covered by the Cities and Villages Act and, furthermore, there is no conflict; so that the retention of those particular provisions would neither add to nor detract from the law as enacted by the Cities and Villages Act. The general subject of those particular provisions being covered by the later act, they were abrogated when the city adopted the later act. Thibd : It is urged that a railroad is bound to maintain a crossing whether the highway existed first or not. Such is not the common law and no statute is adduced to that effect. Whence, then, can such a rule arise? Very clearly counsel misapprehend the authorities cited by them to sustain the proposition. True, whether the highway or the railroad existed first, a railroad may be compelled to maintain crossings, by the exercise of the police power; but that is a proposition very different from that urged by counsel. When the railroad exists first it is not, in this state, so bounden either by the common law or by statute; but, although it exist first, the railroad may be compelled by the exercise of the police power to maintain a crossing, when it is reasonable that it should do so. But in such case, no duty exists until the police power is exerted, and when the state or the municipality exercises its police power, then, first, does the duty arise. As we understand the law, however, a city or other municipality cannot, by the exercise of the police power, compel the construction of a bridge or viaduct in a highway, or the repair of either, when the highway is not in the possession or control of that municipality. The petition for a rehearing is denied.